Citation Nr: 1232101	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for low back strain, rated at 20 percent disabling prior to February 18, 2009 and in excess of 40 percent on and after that date. 

2.  Entitlement to a compensable initial rating for bilateral pes planus, prior to August 19, 2010, and in excess of 10 percent on and after that date. 

3.  Entitlement to an initial compensable rating for right ankle deltoid ligament strain. 

4.  Entitlement to an initial compensable rating for left ankle strain. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the RO in Denver, Colorado, which granted service connection for low back strain, bilateral pes planus, right ankle deltoid ligament strain and left ankle strain.  The Veteran has appealed the initial ratings as to each.

The Board awarded an increased rating for the low back strain and remanded the remaining issues in a March 2010 decision.  The initial rating for low back strain returns to the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court endorsed a July 2011 joint motion for remand, vacated the portion of the March 2010 Board decision that denied a rating in excess of 20 percent prior to February 18, 2009, and remanded the matter for compliance with the instructions in the joint motion.  The remaining issues have been developed and readjudicated on remand by the RO and return now for appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2009.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During the pendency of the appeal, the Board granted an increased evaluation from 20 percent to 40 percent effective February 18, 2009.  The RO granted a 10 percent rating for bilateral pes planus effective August 19, 2010 while the issue was on remand.  For appeals as to original or increased ratings, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of initial ratings for bilateral pes planus, initial compensable ratings for right ankle deltoid ligament strain and left ankle strain and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to February 19, 2009, the Veteran's low back strain was not manifested by ankylosis, forward flexion limited to 60 degrees, objective neurological complications, incapacitating episodes or by painful motion equivalent to 60 degrees forward flexion or ankylosis.

2.  On and after February 19, 2009, the Veteran's low back strain was not manifested by ankylosis, objective neurological complications or incapacitating episodes.

3.  The schedular ratings for the Veteran's low back strain are adequate.


CONCLUSIONS OF LAW

1.  Prior to February 19, 2009, the criteria for an initial rating in excess of 20 percent for low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2.  On and after February 19, 2009, the criteria for an initial rating in excess of 40 percent for low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran contends that he is entitled to initial ratings in excess of those assigned for his low back strain.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran is rated under Diagnostic Code (DC) 5237 for his low back strain.  DC 5237 uses a General Ratings Formula to rate spinal disabilities.  38 C.F.R. § 4.71a (2011).  The General Rating Formula is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id., Diagnostic Code 5237. 

The Veteran was afforded a VA examination in September 2005.  His claims file was reviewed.  He reported that his pain was aggravated by standing for long periods of time, lifting objects, walking for long periods of time, or doing lots of driving.  He reported that he had not been prescribed bed rest by a doctor, did not use assistive devices, and that the pain did not affect his normal job except sometimes it did bother him when he had to drive for long periods of time for his job.  It did not affect his daily activities.  His back ached a couple of times a week.  On examination, he had forward flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees bilaterally; and lateral rotation to 80 degrees bilaterally.  There was no abnormal musculature of the spine and no pain on palpation of the bony spine.  There was no pain on repetitive motion.  He could walk on his toes and his heels; heel-to-toe gait was intact.  He could squat and rise from a squat without difficulty. 

An addendum dated in May 2006 reveals that the Veteran had forward flexion to 45 degrees; extension to 35 degrees; lateral rotation to 30 degrees bilaterally; and lateral flexion to 30 degrees bilaterally.  There was no abnormal musculature of the spine and no pain on palpation of the bony spine.  There was no pain on repetitive motion or against resistance.  There was no additional loss of range of motion due to pain, lack of endurance, instability, weakness, fatigue, or flare-ups. 

The Veteran was seen in March 2007 through VA.  The Veteran complained of a long history of back pain.  The Veteran had pain since playing basketball the previous day.  On examination, the Veteran had generalized tenderness to palpation of the right and left paralumbar muscles without localized tenderness.  He had trouble relaxing for the straight leg raise but has no radiating pain during the test.  The Veteran had sensation intact to pinprick.  He was able to walk on his toes, heels and climb onto a stool with either lower extremity.  His reflexes were symmetric.  

The JMR returned this issue to the Board indicating that the Board had failed to discuss a February 5, 2007 hospital encounter noting limitation of forward flexion and worsening of condition.  The Board notes that there is no hospital encounter of that date.  There is an April 5, 2007 note stating that the Veteran was seen for chronic low back pain starting in the military which did not respond to physical therapy or TENS.  The Veteran had no problem list on file, which tends to show that this is the entry meant by the JMR.  The Veteran appeared to be in mild to moderate pain with an antalgic gait noted.  The lumbosacral spine had no localized tenderness and no mass.  The Veteran had a painful and reduced lumbosacral range of motion.  The Veteran's straight leg raise was positive at 90 degrees bilaterally.  The Veteran's reflexes, motor strength and sensation were normal.  

The Board sees no reason why this entry would justify a higher rating, either by itself or in conjunction with other evidence.  The entry does not describe the Veteran's symptoms with sufficient specificity to allow application of the ratings schedule.  The entry does not state that the condition had worsened; instead, the Veteran complained of long standing low back pain refractory to various treatment regimes.  Finally, it adds nothing to the overall disability picture presented by the other evidence of record.  The Veteran was already known to have painful and reduced lumbar range of motion per the May 2006 VA examination report.  

VA and private treatment records reveal that the Veteran had continuing complaints of low back pain.  An MRI dated in April 2007 reveals that the Veteran had degenerative disc disease.  A private treatment record dated in April 2007 revealed no lower extremity pain or weakness, bowel dysfunction, or bladder dysfunction.  A private treatment record dated in June 2007 reveals that the Veteran had forward flexion with his finger tips reaching his mid-shins without pain, and had extension to 20 degrees with pain.  His back was tender to percussion, and he had normal lordosis. 

The JMR which returned this issue to the Board stated that this may have shown worsening of symptoms which might justify an earlier 40 percent rating based on December 2008 physical therapy for his back.  The Veteran reported using a TENS unit with some relief.  The Veteran reported that swimming with massage afterward helped his pain.  He claimed that sitting, prolonged standing, sleeping, lifting and bending over were painful.  The Veteran denied radiating pain.  The therapist noted the Veteran had very decreased lumbar lordosis.  The entry also states that the Veteran had limited ranges of motion with 75% of lumbar flexion and 90% of extension, side bend and rotation.  

The Board notes that the ratings schedule requires range of motion findings to be determined using a goniometer, leaving this entry inadequate for ratings purposes.  Second, even using an approximation based on the normal ranges found in 38 C.F.R. § 4.71a, Plate II, the Veteran would have retained roughly 67 degrees forward flexion and roughly 189 degrees of combined range of motion.  The Veteran had abnormal spinal curvature, but not as a result of muscle spasm or guarding.  This entry would not have warranted even previously assigned 20 percent rating, much less a rating in excess of 20 percent.  

The competent medical evidence of record does not show that the Veteran had forward flexion limited to 30 degrees prior to February 18, 2009.  VA examinations in September 2005 and May 2006 revealed that the Veteran had forward flexion limited to 45 degrees.  Both of those examinations revealed no pain on repetitive motion, and no pain on palpation of the bony spine.  Additionally, the May 2006 examination reveals that there was no additional loss of range of motion due to pain, lack of endurance, instability, weakness, fatigue, or flare-ups.  The March 2007, April 2007, June 2007, December 2008 entries do not support a higher rating as discussed above.  These visits did not evaluate the Veteran appropriately for additional limitation of function based on repetitive movements, but they were not VA examinations and there is no requirement that these address the ratings criteria.  Moreover, the evidence prior to February 18, 2009, does not show additional functional loss due to pain; therefore, a rating higher than 20 percent for the period prior to February 18, 2009, is not warranted.  See DeLuca, supra.  

The Veteran had an independent medical examination in February 19, 2009.  The Veteran reported central low back pain that he rated as four to five on a scale of one to ten (4-5/10).  Pain was continuous, and he noted increased pain with sitting.  He had no radiation of pain into his legs or symptoms of lower extremity numbness, tingling, or weakness.  On examination curvatures were flattened and there was no palpable evidence of muscular spasm.  Inclinometric assessment of lumbar spine ranges of motion revealed minimum sacral flexion at only 7 degrees; substantial decrease in true flexion at 32 degrees; extension was 14 degrees; right lateral flexion was 12 degrees; and left lateral flexion was 16 degrees.  The physician opined that the Veteran's impairment in lumbar spine function was moderate. 

The Board has already assigned a 40 percent rating as of the February 19, 2009 examination.  The record does not contain any mention of further worsening or that the Veteran has ankylosis.  Thus, the criteria for a rating in excess of 40 percent based on orthopedic manifestations are not met on and after February 19, 2009.  The Board also notes that the Veteran is in receipt of a maximum rating based on limitation of motion.  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Note (1) to the General Ratings Formula, which follows the rating criteria, provides that any associated objective neurological objective abnormalities, including but not limited to, bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.

The evidence does not show, nor has the Veteran contended, that he has neurological objective abnormalities, including but not limited to, bowel or bladder impairment.  The September 2005 VA examination report does not indicate the presence of neurological impairment.  The April 2007 private treatment record specifically found no bowel or bladder impairment, and that he had no lower extremity pain or weakness.  The March, April and June 2007 and December 2008 entries contain evaluations for neurological complications, but none were diagnosed.  At the February 2009 independent medical examination, he had no radiation of pain into his legs or symptoms of lower extremity numbness, tingling, or weakness.  Therefore, a separate rating for objective neurologic abnormalities is not warranted.  

The Veteran was also diagnosed with degenerative disc disease, also called intervertebral disc syndrome (IVDS), in April 2007.  Under Diagnostic Code 5243, IVDS may be evaluated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

A statement from the Veteran received by the Board in March 2010 indicates that he had incapacitating episodes in service that have continued on a regular basis.  He indicated that the periods usually lasted in duration of two to four days and took place one to three times per month.  He reported that he needed bed rest when he had incapacitating episodes; however, he did not indicate that any bed rest was physician prescribed or that he was treated by a physician during the episodes.  The Veteran's treatment records and examination reports do not show and do not state that the Veteran has had bed rest prescribed by a physician.  The Board finds that the Veteran has not had incapacitating episodes.  An alternative rating for IVDS is not warranted.  

Based on all of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's low back strain was not manifested by ankylosis, forward flexion limited to 60 degrees, objective neurological complications, incapacitating episodes or by painful motion equivalent to 60 degrees forward flexion or ankylosis and is against the Veteran's claim on and after February 19, 2009.  Similarly, the Board finds that the preponderance of the evidence shows the Veteran's low back strain was not manifested by ankylosis, objective neurological complications or incapacitating episodes and is against the Veteran's claim on and after February 19, 2009.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis prior to and on and after February 19, 2009.  

The Board has also considered whether a referral for extraschedular rating is warranted as to each of the disabilities rated above.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's low back strain disability is not inadequate.  The Veteran has complained of persistent and chronic pain, an inability to play sports as he used to and ineffective treatment.  The fact that he has pain or that his pain is refractory to treatment does not impugn the schedular rating.  The interference with sport is not a symptom upon which a rating may be based.  A May 2007 private treatment note shows that the Veteran worked as an insurance adjustor with a sit down job.  The Veteran described his low back strain's effect on his vocational ability in a September 2007 vocational rehabilitation evaluation.  He did not identify symptoms or manifestations of the disability other than those contemplated above.  The Veteran quit his job in 2008 to return to school, which does not appear to implicate the schedular rating.  As discussed in the remand, the Veteran was noted to have interference with his employment in August 2010, but this was due to his feet and ankles.  His back was not discussed.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent prior to February 19, 2010, and in excess of 40 percent on and after February 19, 2010 have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial low back strain rating appeal arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, August 2005 and March 2006 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, post-service medical records, and secured examinations in furtherance of his claim.  The Veteran has submitted a May 2012 private examination report, but has not otherwise indicated that any private treatment records are outstanding. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

As to the low back strain rating, the Board determined in March 2010 that the duty to assist in providing an examination had been met.  The JMR returned the issue to the Board without identifying any error in the examination or the Board's reliance on it.  The JMR discussed only the evidence regarding the Veteran's low back strain rating prior to February 2009.  There were no instructions regarding the present rating or that retrospective evidence was required.  The Veteran's representative has not provided any additional evidence as to that issue and has not offered argument as to why the examination previously provided was inadequate.  The RO provided the Veteran an appropriate VA examination in 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA and private outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board did not remand the low back strain claim in March 2010.  There are no relevant remands of record which pertain to this issue.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to a higher initial rating for low back strain, rated at 20 percent disabling prior to February 18, 2009 and in excess of 40 percent on and after that date is denied.


REMAND

The Board must remand the bilateral pes planus and ankle disability appeals again.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran, through his representative, has submitted a May 2012 physical examination report which shows worsening of his disabilities.  The report, however, lacks necessary findings for range of motion in the ankles and is lacking repetitive motion testing.  The Board will remand to provide a new VA examination.  

As the appeals must be remanded, the Board takes this opportunity to obtain updated VA treatment records.  The Veteran receives regular treatment through the Eastern Colorado VA Health Care System.  The Veteran's complete records as to his feet and ankles were obtained in July 2011 while this case was on remand.  The Veteran has submitted records showing February and March 2012 treatment for a right ankle sprain and right proximal phalanx fracture.  The Veteran's more recent VA treatment records from July 2011 should be obtained for the record.  

Finally, the issue of TDIU was raised by the evidence of record.  At the August 2010 VA examination, the Veteran complained of being limited in what employment he could find and that he had to quit a job because he was on his feet.  The examiner indicated that the Veteran appeared to be unable to find a job that would allow him to minimize or control weight bearing throughout the work day.  Because of this evidence suggesting unemployability, further development is warranted to ascertain whether the Veteran's bilateral pes planus, ankle and back disabilities render him unemployable, either in isolation or in conjunction with each other.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, the Veteran has not received notice adequate to discharge the duty to notify for TDIU, nor has the RO developed evidence or considered this alternative theory of the claim in the first instance.  The Board remands for the RO to provide adequate notice, conduct any development the RO deems necessary and provide initial consideration.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify on the claim for TDIU by sending the Veteran a VCAA letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2.  Obtain the Veteran's VA treatment records from the Eastern Colorado VA Health Care System pertaining to the back, feet and ankles from July 2011 to the present.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral pes planus and ankle disabilities.  Sufficient evaluations should be scheduled to evaluate the symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should identify the limitation of activity imposed by the Veteran's service-connected pes planus, and ankle disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

The examiner must also determine if it is at least as likely as not (50 percent probability or greater) that the service-connected bilateral pes planus, ankle, and back disabilities, individually or in combination with each other, prevent the Veteran from engaging in any type of substantially gainful employment.  The examiner is advised that consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  A detailed rationale should be attached to any conclusions reached.

4.  Then, the RO should adjudicate the bilateral pes planus rating, bilateral ankle ratings and TDIU claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


